DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on August 09, 2022 in which claims 16, 18-27, 29-34, 36 are presented for examination.

Allowable Subject Matter
Claims 16, 18-27, 29-34, 36 now renumbered 1-18 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed to an adaptive user interface with reduce payload. The closest prior art of record, CHRISTENSEN MARIA WO 2006/091 154 A2 and Shaw et al. US Publication No. 2014/0136313, disclose similar methodologies. However, the closest prior art of record, CHRISTENSEN MARIA WO 2006/091 154 A2 and Shaw et al. US Publication No. 2014/0136313, failed to show “transmitting data packets over a network to provide an adaptive user interface, the method comprising: identifying, by one or more processors, a plurality of data files available for transmission to a client device, each of the plurality of data files transmitted as a set of data packets having a payload comprising an amount of data, each of the plurality of data files having different payloads and causing the client device to display a respective user interface component within a user interface on the client device; determining, by the one or more processors, a property of at least one of the client device or a user associated with the client device, the property indicating a likelihood of the user unintentionally selecting a user-selectable portion of the user interface; selecting, by the one or more processors, a data file from among the plurality of data files in response to the property, selecting the data file comprising: selecting a first data file having a first payload in response to the property indicating the likelinood of the user unintentionally selecting the user-selectable portion of the user interface is less than or equal to a threshold; and selecting a second data file having a second payload greater than the first payload in response to the property Having-a-second characteristic indicating the likelihood of the user unintentionally selecting the user-selectable portion of the user interface is greater than the threshold; and causing the selected first or second data file to be transmitted to the client device”. These claimed features render claims 16, 27 and 34 allowable over the prior art of record. 

As per claims 18-26, 29-33 and 36, these claims are allowable for their dependencies on the allowable claims 16, 27 and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        August 27, 2022